Citation Nr: 1804368	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus type II (DM II).

2. Entitlement to service connection for a skin disorder, claimed as eczema, psoriasis, tinea pedis, and jungle rot, to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971, to include service in Vietnam. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision, in which the RO, inter alia, denied service connection for peripheral neuropathy of the bilateral lower extremity and hypertension, and denied a petition to reopen a previously denied claim for service connection for a skin disorder.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013. 

In his  substantive appeal, the Veteran requested a Board hearing at the RO.  The requested hearing was held in June 2015 before the undersigned Veterans Law Judge at the RO; a transcript of this hearing has been associated with the claims file.  During the hearing, the Board received additional evidence from the Veteran's representative, along  with a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).

In September 2015, the Board determined that the new and material evidence  to reopen the claim  for service connection for a skin disorder had been received.  At that time, the Board also remanded the reopened skin claim, on the merits, as well as the  claims for service connection peripheral neuropathy of the bilateral lower extremities, and for hypertension, to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, in an August 2017 rating decision, the AOJ granted service connection and assigned a 10 percent rating, each, for peripheral neuropathy of the right and left lower extremities, effective December 15, 2009 (the date of claim). [Notably, this action resolved the claim for service connection, and, to date, the Veteran has not appealed either assigned rating or effective date.]  However, the AOJ continued to deny the remaining claims on appeal (as reflected in an August 2017 supplemental SOC (SSOC)) and returned these matters to the Board.

While the Veteran previously had a paper claims file, this  appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  


For reasons expressed below, the remaining claims on appeal are, again,  being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action is warranted for the claims on appeal.

As regards the Veteran's claim for service connection for hypertension, in the September 2015 remand, the Board noted that the Veteran said (in a statement dictated to his wife that she read during the Board hearing) that he had been experiencing symptoms such as shakiness prior to his DM II diagnosis, which was only made incidentally to a physical he underwent for his then employer.  It was also mentioned that the physician told them there was a difference between essential and secondary hypertension, but did not explain which type the Veteran had.  In its remand directives, the Board instructed the VA examiner to specifically address the Veteran's written statements and hearing testimony questioning whether his DM II was present but not yet diagnosed at the time of the onset of his hypertension.  The Board notes that the AOJ's instructions to the April 2016 VA examiner did not contain this directive; hence, the examiner did not address the Veteran's contentions in this regard, as requested.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, under these circumstances, the Board is unable to find that substantial compliance with the prior remand directive hast been achieved, necessitating another  remand y to obtain an addendum opinion from the April 2016 VA examiner considering these additional points.  See Stegall, supra.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required..

Concerning the Veteran's claim for service connection for a skin disorder, in its September 2015 remand, the Board noted that the Veteran submitted an August 2010 letter in which a private physician stated that he had treated the Veteran in the 1970s for fungal dermatitis of the feet, which he acquired while in Vietnam.  The Board also noted that there was medical evidence showing that the Veteran had a diagnosis of tinea pedis and psoriasis.  Additionally, during the hearing and in lay statements, the Veteran stated he has experienced reoccurring symptoms of "jungle rot" on his feet since Vietnam.  In its remand directives, the Board instructed the VA examiner that, for each diagnosed skin disorder, the examiner should opine whether it was at least as likely as not that the disorder had its onset during service, or was otherwise medically related to service, to include exposure to Agent Orange therein.

In an April 2016 addendum opinion obtained on remand, the VA clinician found that the Veteran's psoriasis and tinea pedis skin conditions were less likely as not incurred in service or related to service, to include Agent Orange because the Veteran's 1971 separation physical examination noted a normal skin evaluation, and psoriasis and tinea pedis were not conditions currently considered as presumptively related to Agent Orange exposure.  

The Board notes that while the Veteran's skin disorders may not be considered presumptively related to exposure to herbicide agents, to include Agent Orange, the Veteran may still establish direct service connection for a skin disorder, to include  as related to such exposure.  Cf.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In addition, the April 2016 VA examiner did not address the Veteran's statements that he had skin problems since his 20s, his private physician's statements that he treated the Veteran for a skin disorder in the 1970s, the Veteran's ex-wife statements that the Veteran had skin problems between 1974 and 1995, and his current wife's statements that the Veteran had skin problems since 1995.  Under these circumstances, the Board finds that further medical opinion in this regard is warranted.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly,in light of all the above, the AOJ sshould obtain  addendum opinions from each April 2016 VA examiner, or, if necessary, from  any other physician(s) based on claims file review (if possible).  The AOJ should only arrange for further examination(s) of the Veteran if  deemed necessary in the judgement of the physician designated to provide the addendum opinions. 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the reopened skin claim.  See 38 C.F.R. § 3.655(a), (b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging to obtain the further medical opinions described above, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Portland VA Medical Center (VAMC) dated through March 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the Portland VAMC all records of pertinent treatment since March 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Portland VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from March 2017 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange to obtain an addendum opinion from the April 2016 VA examiner with respect to the Veteran's  hypertension claim.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manger)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused OR is or has been aggravated (worsened beyond the natural progression) by his service-connected DM II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to the aggravation.

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include the Veteran's written statements and hearing testimony questioning whether his DM II had been present but not yet diagnosed at the time of the onset of his hypertension, as well as all competent lay assertions as to the nature, onset, and continuity of symptoms.  

The physician is advised that the Veteran is competent to report his the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange to obtain an addendum opinion from the April 2016 VA examiner with respect the Veteran's skin disorder claim.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manger)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

With respect to each diagnosed skin disorder, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is etiologically related to service, to include presumed exposure to herbicide agents therein.

In addressing the above, the physician must consider and discuss all relevant medical evidence, as well as all lay assertions-to include the Veteran's written statements and hearing testimony that he has had skin problems since his 20s; the statements of the Veteran's private physician that he treated the Veteran for a skin disorder in the 1970s-, and the Veteran's ex-wife and current wife's statements that the Veteran has had continuous skin problems.

The physician is advised that the Veteran is competent to report his the physician is advised that the Veteran is competent to report his symptoms and history, and that his former and current wives are competent to report their observations; such reports must be specifically be acknowledged and considered in formulating  opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   
	
7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.
 
8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the  examination scheduled in connection with the reopened skin claim, in adjudicating such claim,  apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claims in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority. 
 
9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




